United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.W., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PROTECTON,
Buffalo, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Martiin Kaplan, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-0897
Issued: July 14, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On March 17, 2015 appellant filed a timely appeal from a March 3, 2015 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a recurrence of disability from May 20, 2014
through January 30, 2015 causally related to his accepted January 7, 2009 injury.
FACTUAL HISTORY
Appellant, then a 28-year-old customs and border protection officer, injured his lower back
and right shoulder on January 7, 2009 when he fell while exiting a bus. He filed a claim for
1

5 U.S.C. § 8101 et seq.

benefits, which OWCP accepted for back contusion, right rotator cuff syndrome, and sciatica.
Appellant received compensation for total disability through July 29, 2009, when he returned to
full duty.
On April 12, 2013 appellant filed a Form CA-2a claim for benefits, alleging that he
sustained a recurrence of disability on April 10, 2013 which was causally related to his
January 7, 2009 work injury. He returned to work full duty on April 15, 2013. OWCP accepted
the claim for this period of disability. Appellant again stopped work on November 3, 2013 and
returned to work on light duty on December 20, 2013. OWCP also paid wage-loss benefits for
this period of disability.
On June 10, 2014 appellant filed a Form CA-2a claim for benefits, alleging that he
sustained a recurrence of disability on May 20, 2014 which was causally related to his January 7,
2009 work injury.
In support of this claim of recurrence of disability, OWCP received an April 24, 2014
report from Dr. Bedros Barkirtzian, a specialist in orthopedic surgery. Dr. Barkirtzian stated that
he was treating appellant for lower back and left leg pain. He related that appellant was
considering undergoing surgery to ameliorate his lower back and sciatica conditions, but would
first undergo a computerized axial tomography (CAT) scan and electromyelogram/nerve
conduction velocity study. Dr. Barkirtzian advised that appellant continued to complain of pain
radiating down his left thigh over the posterior lateral aspect of his leg and into the dorsal and
lateral aspect of his left foot. He stated that appellant was currently not working.
On examination Dr. Barkirtzian reported that appellant avoided sitting and that he was
more comfortable in the standing position than in the sitting position. He diagnosed sciatica,
radiculopathy, and noted lower back pain. Dr. Barkirtzian recommended that appellant undergo
a fusion procedure to ameliorate his sciatica condition.
On May 1, 2014 Dr. Craig T. Montgomery, Board-certified in orthopedic surgery,
administered a lumbar CAT scan to appellant. He reported that the results of this test indicated a
mild loss of intervertebral disc space height at L5-S1, posteriorly; a diffuse disc bulge, mild
narrowing of neural foramina on the left inferiorly at L3-4; and a large, diffuse central disc bulge
with hypertrophy of facet joints resulting in moderate-to-severe central canal stenosis at L4-5.
In a May 29, 2014 report, Dr. Barkirtzian reported that appellant’s lower back pain had
worsened. Appellant advised that his legs felt as if they were going to “give out.”
Dr. Barkirtzian related that appellant was treated at urgent care and was taken off work. He
reiterated that he was awaiting results of the diagnostic tests so that he could schedule surgery.
Dr. Barkirtzian advised that appellant was experiencing persistent back pain and bilateral leg
pain, radiating down both of his legs, worse on the left side. He asserted that appellant recently
visited the emergency center because of increasing pain in his lower extremities. Dr. Barkirtzian
reiterated the diagnoses of sciatica and radiculopathy. He recommended that appellant remain
off work and rest as much as possible.
By letter dated June 20, 2014, OWCP advised appellant that it required additional factual
and medical evidence, including a comprehensive medical report, to support his claim that his

2

condition/or disability as of May 20, 2014 was causally related to his previously accepted lower
back and sciatica conditions from the 2009 injury. It requested factual and medical evidence to
substantiate that his disability had resulted from the previous injury without an intervening injury
or new exposure to factors causing the illness; or a withdrawal of a light-duty assignment made
specifically to accommodate his condition due to the work-related injury.
By decision dated July 22, 2014, OWCP denied appellant’s claim for a recurrence of his
accepted lower back and sciatica conditions. It found that he had failed to submit medical
evidence sufficient to establish that the claimed disability as of May 20, 2014 was caused or
aggravated by his accepted conditions.
In a July 23, 2014 report, Dr. Montgomery reiterated the results of his May 1, 2014 CAT
scan and stated that the results of a lumbar magnetic resonance imaging scan showed the
following findings: claudication due to lumbar spinal stenosis; lumbar spondylosis; herniated
nucleus pulposus at L5-S1; and herniated nucleus pulposus at L4-5. He recommended surgery to
ameliorate these conditions.
On August 7, 2014 appellant requested a hearing.
In a report dated September 17, 2014, Dr. John Burnett, Board-certified in family practice
and anesthesiology, stated that appellant had a history of back injury and was scheduled for back
surgery in January 2015 to repair a disc herniation with significant impingement, causing sciatica
down the left leg. He advised that appellant was experiencing significant leg pain radiating
down along the lateral aspect of his left leg, causing numbness in the left aspect of his left foot as
well as weakness with his left great toe and left foot. Dr. Burnett advised that appellant also
suffered from spasms in several muscles, including his calf, thigh, and left ankle. These
symptoms had worsened over the past few months.
In a report dated September 23, 2014, Dr. Burnett reported that he was treating appellant
for lumbar disc disease and disc herniation resulting in significant neuropathic pain and muscle
spasms to his left lower and right lower extremities, which caused him severe and incapacitating
pain and other complications. He advised that his condition had steadily deteriorated, especially
since his most recent exacerbation this past May 2014, which occurred during physical therapy.
Dr. Burnett stated that appellant had undergone multiple trials of different medications as well as
physical therapy and steroid injections, which did not produce definitive or complete relief of his
symptoms. He opined that appellant was totally disabled and had major depression caused by his
chronic, unrelieved pain from the lumbar disc herniation. Dr. Burnett recommended surgery to
ameliorate his lumbar condition.
In a report dated September 30, 2014, an OWCP medical adviser, Dr. Andrew Merola
approved the proposed L4-5 and L5-S1 decompression and fusion procedure surgery. He
indicated that the surgery was being performed to correct lumbar radiculopathy. Dr. Merola did
not address whether appellant sustained a recurrence of disability on May 20, 2014.
On January 30, 2015 Dr. Montgomery performed a lateral lumbar fusion at L4-5.

3

By decision dated March 3, 2015, an OWCP hearing representative affirmed the July 22,
2014 decision.2
LEGAL PRECEDENT
When an employee, who is disabled from the job he or she held when injured on account
of employment-related residuals, returns to a light-duty position or the medical evidence
establishes that light duty can be performed, the employee has the burden to establish by the
weight of the reliable, probative, and substantial evidence a recurrence of disability. As part of
this burden, the employee must show either a change in the nature and extent of the injuryrelated condition, or a change in the nature and extent of the light-duty requirements.3
The Board will not require OWCP to pay compensation in the absence of medical
evidence directly addressing the particular period of disability for which compensation is sought.
To do so would essentially allow employees to self-certify their disability and entitlement to
compensation.4
ANALYSIS
In the instant case, the record does not contain any medical opinion showing a change in
the nature and extent of appellant’s injury-related condition resulting in total disability as of
May 20, 2014. Indeed, appellant has failed to submit any medical opinion containing a
rationalized, probative report which relates disability as of May 20, 2014 to his accepted lower
back and sciatica conditions. For this reason, he has not discharged his burden of proof to
establish his claim that he sustained a recurrence of disability as a result of his accepted
employment conditions.
Appellant submitted reports from Drs. Barkirtzian, Montgomery and Burnett.
Dr. Barkirtzian did not address the cause of appellant’s condition. He advised that appellant was
considering an L4-5 and L5-S1 decompression and fusion procedure to ameliorate his lower
back and sciatica conditions. In his May 29, 2014 report, Dr. Barkirtzian stated that appellant’s
lower back pain had increased, noting that appellant visited urgent care and was taken off work.
He asserted that appellant was experiencing persistent back pain and bilateral leg pain which
radiated down both of his legs. Dr. Barkirtzian recommended that appellant remain off work and
rest as much as possible.
Dr. Montgomery diagnosed herniated discs at L4-5 and L5-S1 and advised that appellant
was preparing for an L4-5 and L5-S1 decompression and fusion procedure, but did not address
whether appellant sustained a recurrence on May 20, 2014.

2

By decision dated March 18, 2015, OWCP authorized appellant’s surgery and recurrence of disability as of
January 30, 2015.
3

Terry Hedman, 38 ECAB 222 (1986).

4

See W.T., Docket No. 13-1026 (issued September 10, 2013).

4

In his September 17 and 23, 2014 reports, Dr. Burnett noted findings on examination and
advised that appellant was scheduled for back surgery in January 2015 to repair a disc herniation
with significant impairment in impingement, which caused sciatica down the left leg. He opined
that appellant’s condition had steadily deteriorated and briefly noted that appellant had sustained
an “exacerbation” of his condition in May 2014. None of the physicians of record have provided
a probative, rationalized medical opinion which addressed or explained whether appellant
sustained a recurrence of disability due to his accepted lower back and sciatica conditions on
May 20, 2014. While OWCP’s medical adviser approved the proposed L4-5 and L5-S1
decompression and fusion laminectomy procedure, and OWCP paid disability compensation as
of January 30, 2015, he made no findings regarding whether appellant sustained a recurrence of
disability as of May 20, 2014.
The reports from Drs. Barkirtzian, Montgomery and Burnett provided a diagnosis of
appellant’s current condition and indicated generally that he complained of disabling pain in
May and June 2014, but did not constitute probative, rationalized medical evidence sufficient to
establish that appellant’s disability as of May 20, 2014 was causally related to his accepted lower
back and sciatica conditions. Thus, the reports from these physicians do not constitute probative,
rationalized evidence demonstrating that a change occurred in the nature and extent of the injuryrelated condition sufficient to warrant total disability.5 Further, appellant did not submit any
evidence indicating that there was a change in the nature and extent of his limited-duty
assignment. Accordingly, OWCP properly denied compensation for a recurrence of appellant’s
work-related lower back and sciatica conditions for the period May 20, 2014 through
January 30, 2015. The Board therefore affirms OWCP hearing representative’s March 3, 2015
decision denying compensation based on a recurrence of his work-related disability as of
May 20, 2014.
CONCLUSION
The Board finds that appellant has not met his burden to establish a recurrence of
disability from May 20, 2014 through January 30, 2015 causally related to his accepted
January 7, 2009 injury.

5

William C. Thomas, 45 ECAB 591 (1994).

5

ORDER
IT IS HEREBY ORDERED THAT the March 3, 2015 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: July 14, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

6

